 In the Matter Of DOUGLAS AIRCRAFT Co iPA;4Y, INC._andLOCAL1652, INTERNATIONAL ASSOCIATION OF MACHINISTSIn the Matter of DouoLAS AIRCRAFT Co1IPANY, INC.andLOCALB-134, INITRNATIONAT; BROTHERHOOD OF ELECTRICAL WORKERSInthe Matter ofDOUGLAS AIRCRAFT COMPANY, INC.andCARPENTERSDISTRIC'COUNCILofCHICAGO,A. F: of L.III the Matter of DOUGLAS AIRCRAFT COMPANY, INC.anSTEAMFrrTERSPROTECTIVE ASSOCIATION , LOCAL 597,, AFFILIATED VITH UNITED AS-SOCIATION OF JOURNEYMEN, PLUMBERS & STEAM 1' ITTERS OF U. S. ANDCANADA, A. F. of L.Cases Nos. 13-R-1716,13-R-1913, .73-R-1951 iind 13-R 1965, rapec-tiveZy=D&ide?Z November 6,1943.A16. Lester Asher,for the Board.Mr. John J. Ballicff,of Park Ridge, Ill., for the Company.Mr. J. W. RamseyandMr: R. W. Riddle,of Chicago, ±11., for, theI.A.M.Mr. Emory J. Smith,of Chicago,, Ill., for the I. B. . `AT. and theCarpenters.Mr. Daniel D. CarinellandMr. Conrad, Seipp,of Chicago, Ill., forthe Pipefitters.Mr. Ben 1l1eyOrs,of Chicago, ill., for the C. I. O.Mr. C. P. Pdrkinson,of Detroit, Mich., for the Association.Mr. John Gavin,of Chicago, Ill., for the Operating Engineers.Mr. William C.'Baisinger; Jr:,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Local 1652, International Associationof Machinists,' herein called the I. A. M., Local B-134, International1At the date of the hearing, the I A. M. was an unaffiliated labor organization.There-after, by action taken at the American Federation of Labor convention on October 7, 1943,the I A M. became affiliated with that organization. Pursuant to the request of theI.A.M., that the Board take judicial notice of this fact in connection with all matterscoming before it or pending in which the I. A. M. has an interest, we hereinafter referto the I. A. 11l as an affiliate of the American Federation of Labor and hereby order allformal papers filed herein corrected.53 N. L. R. B., No. 85.486 60UG^,A,S ADR'Ct.'AFT COMIIA&Y,' IINC.487Brotherhoo&of Electrical .Workers, A. F. of L., herein cilled theLB. E: W., Gaapenters District Council bf Chicago, A. F. of L., herein'called 'the Carpenters; and SteamiitteiProtective Association; Local597, ' affiliatedW"'United Association of Journeymen, Plumbers &Steam Fitters of U. S. and Canada, A. F. of L., herein called the Pipe--fitters,' respectively, alleging that questions affecting commerce' hadarisen cbncernixig'the representation of employees of Douglas AircraftCompany, Inc., at Park Ridge, Illinois, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hearingupon due notice before C. W. Whittemore,. Trial Examiner.Thehearing was held at Chicago, Illinois, on September 1, 2; aiid 3, 1943.The Company, the 1'. A. M., the I. B. E. W., the Ca'rpenters; the Pipe-fitters,United Automobile, Aiiclaft aiid Agricultural IrirplementWo'r'kers of 'Amerce. (UAW-CIO), herein called the C. I. 0.,American Power Association, Independent, herein called the Asso-ciation, and International Union of Operating Engineers, Local399,A. F. ' of 'L".; 'herein called the Operating Engineers, 'appear'ed,examine and cross-examine witnes'se's, and t'o' introduce evidencebearing on the issues. ' The Trial Examiner reserved ruling upon themotions of the I. A. M. and the C. L O. to dismiss all other petitionsand the claims of intervenors requesting less than' a plant-wide unit.For rea'son's appearing in Section IV,infra,we hereby'd'eriy said mo-tions.The Pipefitters moved to dismiss the petition of the I. A. M.and 'the' claim of the' C. I: O: oh the ground that only craft units areappop'iat'e:'T'h'e, TrialEgaihiher also reserved ruling upbri thia'Notion, for the Board.For ieasons appearing in Section IV;infra,we hereby deny said motion.The Trial Examiner's rulings made atthe B'e'ring are free from prejudicial error and are hereby affirmed.All parties were afforded'an opportunity to file b'rief's with the Board.Upon the entire ripcord in the case, the Eoard "makes the following :FINDINOS'OF FACTI.THEBUSINESSOF THE COMPANYDouglas Aircraft Company, Inc., is a Delaware corporation engagedin the manufacture of aircraft and aircraft parts, which operates anumber, of plant's in several States I of the United States.This pro-ceeding concerns on]y its plant at Park Ridge, Illinois, known as theChicago Plant.This plant is owned by the United States Governmentandoperated by, the Company under a cost-plus fixed fee contract.All employees at'the Chicago Plant are employed by the Company.During the 3-month period ending,May 31,1943, raw materials amount-ing in value to more than $1,000,000 were used at the Chicago Plant, 488DECISIONSOF,NATIONALLABOR RELATIONS BOARDof which approximately 80 percent was.shipped to the plant frompoints outside the State' of. Illinois.During the period from June1943 through December 1943 the, Company,will deliver aircraft andaircraft parts amounting in value to over $5,000,000, from its ChicagoPlant to the United States Army Air Force for use,throughout theworld.The Company admits that at its Chicago Plant it is engagedin commerce within the meaning of the National. Labor, RelationsAct.,,-,II. THEORGANIZATIONS INVOLVED.,I,Local 1652, International, Association of Machinists, is a, labororganization' affiliated with the American Federation of Labor, ad-mitting to membership employees-of the Company.Local B-134, International Brotherhood, of Electrical Workers, isa labor organization affiliated with the American Federation of Labor,;admitting to membership employees of the Company-,Carpenters District Council of Chicago, is . a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.,Steamfitters Protective Association,,Local 597, affiliated with UnitedAssociation of Journeymen, Plumbers & Steam Fitters of UnitedStates and Canada, is a labor organization affiliated with the AmericanFederation of Labor, admitting ,to membership employees of theCompany. - — ' ,, ' ,_United Automobile, Aircraft and Agricultural Implement Workersof America (UAW-CIO) is a labor organization. affiliated ,with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.American Power Association, Independent, is an organization ad-mitting to membership employees of the, Company.-International Union of Operating Engineers, Local 399,'is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTIONSCONCERNINGREPRESENTATIONAt the hearing 'the' parties stipulated that prior to' the hearing theI.A. M., the L B. E.W., the Carpenters, and the Pipefitters had eachrequested the Company to recognize it as the exclusive bargainingrepresentative of the employees within the unit which it claims to beappropriate, and that the Company refuses to accord such recogni-tion to any of the above organizations unless and until it is certifiedby the Board. During the hearing similar requests were made by'theC. I. O:, the Association, and' the Operating Engineers, but the Com-pany likewise refused to recognize any of these' organizations. DOUGLAS AIRCRAFT COMPANY, INC.489At the hearing the I. A. M., the I. B. E. W., the, Carpenters, thePipefitters, the C. I. 0., and the OperatingEngineerschallenged theexistence of the Association as a labor organization within the mean-ing ofthe Act.The record indicates that the American Power Asso-ciation was formed in1938 by Charles F. Parkinson, who until a fewdays before the hea:cing in this proceeding was the plant engineer ofthe Company's Chicago Plant.While holding this executive positionwith the Company, according to his testimony, he formed a Chicagobranch of the American Power Association at the Company's ChicagoPlant.This branch is designated in its constitution as the DouglasAircraft Unit of the American Power Association, and admits tomembershipall. employees of the Company in the Chicago Plant'spower plant except the supervisor. Inasmuch as the ,Douglas Air-craft Unit of the American Power Association was admittedly con-ceivedand organizedby Parkinson at the time he held an executiveposition with the Company, it cannot be considered a bona fide repre-sentativeof employees of the Company for the purposes of collectivebargaining.Under the Act we cannot certify anorganization asrepresentative of employees for the purposes of collective bargainingwhen it is apparent that the organization is incapable of bargainingat armslength with the employer.2Accordingly, we hereby deny theclaim of the American Power Association as to appropriate unit andshall not'afford ita place on the ballot in any of the elections here-inafter directed among the employees of the Company. 'A statement by theRegionalDirector supplemented by a state-ment madeat the hearing by the Board's counselshows that theI.A. M., and the C. I. 0., togetherrepresent a substantialnumber ofemployees in theunitthey contend is appropriate and that theI.B. E. W.,the Carpenters, and the Pipefitters each represents a sub-stantial number of employeesin the unit it claims to be appropriate.32 SeeMatter of Phelps Dodge Corporation,United Verde Branch,6,N L. R B 624 ;Matter of New York Merchandise Company,Inc., et al,50 N. L.R. B 41.sThe following tabulation sets forth the statements of the Regional Director and theBoard's attorney concerning the authorization evidence submitted by the participatinglabor organizations:Unit requestedNumberI.A. M.C. 1.O.IB. E W.Car-pePell-SteamOperat-mgtersfittersi.EnneersPlant-wide Unit-------------100%27 09%21.67%-----------------------------------Unit requested by I.B.E.W_14526576Unit requested by Carpen-_____ _ ______ters------------------------122266---------78--Unit requested byPipefitters_1071210------------_---At the hearing the Company,the I.A.M., the C. I. 0., the Carpenters,the Pipefitters,and the I. B. E. W.stipulated that each of these labor organizations has made a sufficientshowing of membership within the group which it alleges comprises an appropriate unitto give rise to a question concerning representation.1 490DECISIONS. OF NATIONAL LABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerpingthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of'the tact.IV.THE APPROPRIATE UNIT THE DETERMINATION O1 REPRESENTATIVESIn Case No. 13-R--1716, the I. A. M. and the C. I. 0. seek a unit com-prised of all employees at the Chicago Plant, including plant clerksand trainees in the plant, but excluding executives, administrative.,'technical and engineering department employees, guards, driversemployed in the' transportation division, professional employees;Ace clerical employees, and supervisory employees above the classifi-cation of leadm'en "C."The Company has no objection to this unit.In the manufacture of aircraft and aircraft parts, the Companyoperates its Chicago Plant on a departmental basis as an integratedmanufacturing unit. In the main each of the, craft unions hereininvolved. seeks a unit comprised of the employees in the plant's main-tenance department who are within its jurisdiction.Their respectivecontentions will be discussed below.As to the unit proposed by the I. B. E. W.In Case No. 13-8-1913 the I. B. E. W. requests a unit comprisedof all electrical construction and maintenance employees,motor wind-ers, electrical lubricators,electrical operators in the master substation,and radio operators in department 123 of the Chicago Plant;includ-ing trainees and helpers, 'but excluding clerical employees and su-pervisory employees above the classification of leadmen. "A.'"Thisunit is comprised of approximately 145 employees, the majority ofwhom are assigned to the electrical maintenance department blownas Department M-702.In this department are electricians and elec-tricalmaintenance employees,who are classified by the Company as"A," `,B," qpd"c" electricians, dependingupon themexperiepeein the trade.The "B"electricians were formerly known as electrical-oilers or lubricators, which is thetermemployed by the I. B. E. W.in its unit request.The Company has no classification called motorwinders, but this work is done by various maintenance electriciansin this department.Neither has the Company a classification spe-cifically designated as electrical operators in the master substation,but electrical maintenance employees of Department M-702 are as-signed to perform electrical maintenance work in the substation, orpowerhouse,at various times.The powerhoi.}se is a separate build-ing from the assembly plant which houses the electrical maintenancedepartment.4lt4ough the same electrician is usually assigned to the DOUGLAS AIRCRAFT COMPANY, INC.491powerhouse, he reports each morning to Department M402. Theradio operators whom the I. B. E. W. also desires to represent ireemployed in Department 123, known as the Flight Section.Theyare permanently assigned to Department 123 and are under the sepa-rate supervision of the,ohief test pilot.In the absence of arty history of collective bargaining an qng theCompany's employees at the Chicago Plant, and in view of the factthat the maintenance electricians are a skilled, homogeneous, andfunctionally distinct group of employees, typically represented bycraft organizations for the purposes of collective bargaining, tive areof the opinion that these employees may appropriately form a separate bargaining unit if they so desire. It is also evident, on the otherhand, that, they might properly form a part of the broader produc-t}on and it aintgnasice unit' advocated by the C. I. O. and the I. A. M.air determination of the unit issue with respect to these employeeswill depend in part on the desires of the employees themselves, to beexpressed in 'the election hereinafter directed.We shall excludefroip the voting group the radio operators in Department 123, sincetheir,wp1r.k is entirely hnrel^,ted to that of the other employees in theproposed unit.There remains for consideration the question whether leadmen maypl;oerly be inclltded in the voting group. A salaried supervisor andassistant slpervisor are in charge of Department M-702.Under thesesupervisors are leadmen "A," "B," and "C," each of whom is an hourlypaid employee.Leadmen "C" are working employees who are incharge of from 4 to 12 men.A leadman "C" receives orders from ale adman "B," who may have under him from 1 to 6 leadmen "C."The 'B" leadman in turn receives instructions from an "A""leadman,who may Kaye from 1 to 6 "B" leadmen under him. The "C" leadmenhave np power to hire or discharge the employees wider them, butbeing in intimate contact with groups of employees 'they make outemployee analysis charts, wich may be used by the "B" or "A" lead-.in malting recopunendat}ons 4s to hiring or discharging of em-ployees.Ap "A" leadman is required to spend approximately 30 per-cent of his time at his trade in an advisory capacity on the specificjobs; the ``$" .leadman inust spend about 49, percent of his time inthis capacity; while the "C" leadman works at his trade all, of thetine.The "A" leadn n delegate jobs to various "B" leadmen andare chosen because of their ability to handle men.The Company'splant engineer,, Vho is in charge of the various maintenance dpart-ments throughout the plant, testified that he considered leadineil "A'.'and `B'; to be supervisory employees who in other plants would bedesignated as foremen and assistant foremen.The various other 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance departments throughout the plan;, em-ploy `A," "B," and "C" leadmen who exercise substantially the sameauthority as do the leadmen in the electrical maintenance depart-ment and, as noted above, the C. 1. 0., the I. A. M., and the Companyagree that leadmen "A" and "B" should be excluded from the produc-tion and maintenance unit requested by the two last named labor or-ganizations.On the basis of the above facts we conclude that lead-'men "A" and "B" are supervisory employees while the leadmen "C"are not.trician's voting group, but shall exclude leadmen "A" and "B."As to the unit proposed by,the Carpenterscomprised of all carpenters and woodworkers employed in the- Coin=pany's Chicago Plant, including trainees or apprentices, but exclizd-iug helpers, clerical employees, and supervisory employees above theclassification of leadmen "A."This proposed unit includes approxi-mately 106 maintenance carpenters in Department M-704 and 16woodworkers in department 431 known as the Wood Shop. The Com-_pany lists its maintenance carpenters and painters under the samedepartment since their work is inter-related.The Carpenters, how-ever, does not desire to include the painters in the unit it seeks to es-tablish.The woodworkers whom the Carpenters claims to representare not maintenance carpenters but work in the production depart-airplanes.The maintenance carpenters are employed in a, servicedepartment as distinguished from a production department.TheCarpenters submitted no' evidence of representation with respect-6the woodworkers. In view of the apparent disparity in the func-tions of these two groups of employees we are of the opinion that theupit proposed by the carpenters is inappropriate insofar as it in-cludes the woodworkers in the Wood Shop.For the same reasons as those which governed our decision as tothe maintenance electricians, we are of the opinion that the mainte-nance carpenters may appropriately form a separate unit for the pur-poses of collective bargaining.On the other hand, the record indicatesthat the work of these employees is integrated with the general main-tenance operations of the Chicago Plant, and that the interests -ofthese employees to a considerable extent are- aligned with those ofother maintenance workers of the plant.We shall therefore base ourdetermination of the unit issue with respect to this group, -at least inpart, upon the desires of the employees involved' as expressed in theelection hereinafter directed. DOUGLAS AIRCRAFT COMPANY, INC.493The Carpenters desire to incluude trainees but exclude helpers in theproposed unit.Trainee is the classification given to an inexperiencedcarpenter.After 16 weeks experience as a trainee the employee soclassified may become a helper and after 2 months as a helper he maybecome a maintenance carpenter class "C."The record indicates thatat least three trainees were employed in Department M-704 on orabout the date of the hearing; however, the evidence is not clear withrespect to whether this department employed any helpers at thattime.It appears safe to assume that after 16 weeks these traineeswill be reclassified as helpers.Since the Carpenters seeks to representmaintenance carpenter trainees and maintenance carpenters, thereappears no valid reason for excluding the intermediate category ofmaintenance carpenter helpers, if any, from the .voting group.Ac-cordingly, we shall include both trainees and helpers, if any, in thevoting group of maintenance carpenters.Since leadmen "A," "B,"and "C" function in the same capacity in Department M-704' as they doin the electrical maintenance department, we shall include leadmen"C" in the voting group of maintenance carpenters but exclude lead-men "A" and "B" for the reasons set forth in our discussion of theelectricians' unit.As .to the unit proposed by the Pipe fitters-In Case No. 13-R-1965 the Pipefitters contends that all mainte-nance pipefitters and plumbers and their helpers employed at theChicago Plant, ' excluding clerical employees and supervisory em-ployees above the classification of leadmen "A" constitute an appro-priate bargaining unit.There are approximately 107 employees in the unit sought by thePipefitters.These employees are employed within the Company'sdepartment designated as Department 706, which is comprised ofpipefitters, plumbers, repairmen, helpers, and sheet metal workers.The plumbers maintain equipment for utilities such as gas, air, water,steam, and sewers.The pipefitters work with the,plumbers in suchmaintenance work. ' Repairmen make repairs on small air-operatedtools.The sheet metal workers spend about 10 percent of their timeworking. with the plumbers and their helpers, and the remainder oftheir time is spent at machines in Department 706 where they, processmaterial for the production departments and crafts other thanplumbers and pipefitters.The Pipefitters would exclude the sheetmetal workers from the craft unit which it'claims is appropriate, sincethey are not eligible for membership in the Pipefitters' organization.Since the sheet metal workers spend the majority of their time per-forming'workcfor production departments and crafts other than thepipefitters, we shall exclude them from the voting group.The Pipe-559018-44-vol. 53-33 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDfitters, like the Carpenters, desire to include all leadmen in its 'craftunit.The leadmen in this department exercise the same power andauthority' as do the ' leadmen in the various other production andmaintenance departments.For reasons stated above in our discussionof'the I. B: E. W.'s unit claim, we shall exclude leadmen "A" and `B"from tile' voting -group herein, but shall include leadmen "C."Weconclude' that the maintenance pipefitters and plumbers and theirhelper`s employed in the Chicago Plant's Department 706f excludingclerical -employees, sheet metal workers, and leadmen "A" and "B,"niay function as a separate unit, or be included in the plant-wide pro-duction and maintenance unit sought by the I. A. M. and the C. I. 0.,and 'our determination' of the unit issue with respect to such employeeswill depend, in part, upon the results of, the elections hereinafterdirected.As to the unit. proposed by the Operating EngineersThe Operating Engineers seeks a unit comprised of all assistantsupervisors and stationary engineers "A" and "B" employed in thepower plant of the Company's Chicago Plant. Since'the OperatingEngineers failed to submit any evidence to indicate that it representsany employees within this alleged unit, we shall not consider its claim.Concluding findingsAside from the question of the inclusion of electricians, carpenters,the production and maintenance unit.We shall make no final deter-mination respecting the appropriate unit or units pending the out-come of the elections hereinafter directed.;,We shall direct that separate elections be held among (1) all elec-tricalmaintenance employees employed . at the Company's ChicagoPlant, including electrical maintenance employees employed in themaster substation of the power plant,.leadmen "C," and traineesand helpers, but excluding radio operators, clerical employees, anddetermine whether they desire to be represented by the I. B. E. W.,the I. A. M., the C. I. 0., or none; (2) all maintenance carpenters,including trainees, helpers, and leadmen "C," but excluding wood-workers in. department 431, clerical employees and supervisory em-ployees above the. classification of leadmen'"C," to determine whetherthey desire to' be represented by the Carpenters, the I. A. M., theC. I. O.,7or none; (3) all maintenance pipefitters and plumbers and,their helpers, including leadmen ."C," but excluding clerical em-ployees,.,sheetmetal workers, and supervisory employees above the- DOUGLAS AIRCRAFT, COMPANY, INC.495classification of leadmen "C," to determine whether they desire tobe represented by the Pipefitters, the I. A. M., the C. I. 0., or none;(4) the remaining production and maintenance employees, includingleadmen "C," plant clerks, and trainees in the plant, but excludingexecutive, administrative, technical and engineering departmentemployees, professional employees, office clerical employees, guards,drivers employed in the transportation division and supervisory em-ployees above the classification of leadmen "C," to determine whetherthey desire to be represented by the I. A. M., the C. I. 0., or neither.We shall direct that the questions concerning representation whichhave arisen be resolved by means of elections by secret ballot among theemployees in the voting groups above set forth, who were employedduring the pay-roll period immediately preceding the date of the Direc-tion of Elections herein, subject to the limitations and additions setforth in the Direction. , Each labor organization requested that itsname appear on the ballot as it is set forth- in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Douglas AircraftCompany, Inc., Park Ridge, Illinois, elections by secret ballot shallbe conducted as early as possible, but not later than thirty, (30) daysfrom the-date of this Direction of Elections, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the groups of employees described below who were em-ployed by the Company at its plant in Park Ridge, Illinois, known asthe Chicago Plant, during the pay-roll period immediately precedingthe date of this Direction of Elections, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the electionamong :(1)All electrical maintenance employees employed at the Com-pany's Chicago Plant, including electrical maintenance employeesemployed in the master substation of the power plant, and leadmen"C," but excluding radio operators, clerical employees, and supervisory 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees above the classification of leadmen"C," to determinewhether they desire to be represented by International Brotherhood ofElectricalWorkers, Local B-134,A. F. of L., International Asso-ciation of Machinists,A. F. L., United Automobile,Aircraft and Agri-cultural Implement Workers of America(UAW-CIO),for the pur-poses of collective bargaining,or by none;(2)All maintenance carpenters,including leadmen "C,"traineesand helpers,but excluding woodworkers in department 431, clericalemployees,and supervisory employees above the classification of lead-men "C,"to determine whether they desire to be represented by Carpenters District Council of Chicago, A.F. of L.,International Asso-ciation of Machinists,A. F. L., United Automobile,Aircraft andAgricultural Implement Workers of America(UAW-CIO),for thepurposes of collective bargaining,or by none;(3)All pipefitters and plumbers and their helpers,including lead-men "C,"but excluding clerical employees,sheet metal workers, andsupervisory employees above the classification of leadmen"C," to de-termine whether they desire to be represented by United Associationof Journeymen,Plumbers&Steam Fitters of the United States andCanada, Local 597, A. F. of L., International Association of Machin-ists,A. F. L., United Automobile,Aircraft and Agricultural Imple-ment Workers of America(UAW-CIO),for the purposes of collectivebargaining,or by none;(4)The remaining production and maintenance employees, includ-ing leadmen"C," plant clerks,and trainees in the plant,but excludingexecutives,administrative,technical and engineering department em-ployees,professional employees,office clerical employees,guards,drivers employed in the transportation division,and supervisory em-ployees above the classification of leadmen"C," to determine whetherthey desire to be represented by International Association of Machin-ists,A. F. L., United Automobile,Aircraft and Agricultural Imple-ment Workers of America(UAW-CIO),for the purposes of collec-tive bargaining,or by neither.